DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     ERP OPERATING LIMITED PARTNERSHIP, a foreign limited
   partnership, d/b/a GATEHOUSE ON THE GREEN APARTMENTS,
                            Appellant,

                                     v.

  SHANDALYN SANDERS, as Personal Representative of the Estate of
  CLARA SANDERS, deceased, and CHAUNCEY SANDERS, deceased,
                           Appellee.

                               No. 4D09-5188

                               [May 18, 2016]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Thomas M. Lynch, IV, Judge; L.T. Case
No. 07-3631(14).

   Richard Sherman and James W. Sherman of Law Offices of Richard A.
Sherman, P.A., Fort Lauderdale, and Joel R. Wolpe and Alexander Alvarez
of Wolpe, Leibowitz, Alvarez & Fernandez, LLP., Miami, for appellant.

    Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm
Beach, and Thaddeus Hamilton, Plantation, and Jeffrey Allen of Law Office
of Jeffrey Allen, Miami, for appellee.

                ON REMAND FROM THE SUPREME COURT

PER CURIAM.

   Consistent with the Florida Supreme Court’s opinion in Sanders v. ERP
Operating Ltd. Partnership, 157 So. 3d 273 (Fla. 2015), we affirm the final
judgment in all respects.

CIKLIN, C.J., TAYLOR, and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.